Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.3 AGREEMENT SuperDirectories/Wright Shares Transfer of Shares SD will purchase 6,202,669 shares owned by Frank Wright and 1,145,000 owned by members of his family, (collectively Wright Holders) as shown in Attachment A, on the following terms and conditions: 1. SD will pay $0.025 per share for a total consideration of $183,691.72 for 7,347,669 shares (collectively Wright Shares). 2. SD will transfer $183,691.72 to an IOLTA Account of Griffith, McCague & Wallace, P.C. (GWM). 3. Wright Holders will deposit their share certificates and executed stock powers in the form set forth in Attachment B with Thomas E. Sweeney Jr., Esquire, (Sweeney) to be held by him until certificates and stock powers are received for all Wright Holders. 4. Upon receipt, Sweeney, will advise Charles B. Jarrett, Jr., Esquire (Jarrett) of GMW and deliver the certificates to Jarrett. Jarrett will distribute the funds either (1) in a single payment to Sweeney for further distribution to the Wright Holders or (2) in separate payments to the individual Wright Holders as Sweeney shall instruct. No funds will be distributed until all the Wright Shares have been received. 5. Notwithstanding the provisions of paragraphs 3 and 4, Jarrett will distribute funds to a Wright Holder who has not surrendered his/her certificate if such holder delivers a duly executed and notarized statement that (1) his/her certificate has been lost or destroyed and (2) he/she agrees that his/her certificate shall be cancelled and he/she no longer has any interest in the shares represented by the lost/destroyed certificates in the form set forth in Attachment C. 6. All transactions contemplated hereby shall be completed within sixty (60) days from the date hereof. 7.Jarrett shall deliver to SDs transfer agent (TOL), the certificates, stock powers, affidavits and all other documents necessary to accomplish the foregoing. SD shall pay all fees due TOL. 8.This document may be exercised in counterparts, each of which shall be deemed to be original. Executed as the 1 st day of May 2008. WRIGHT SHAREHOLDERS By: /s/ Frank G. Wright Frank G. Wright Individually and Agent for Wright Holders SuperDirectories, Inc. By: /s/ Luke Lalonde President ATTACHMENT A Shareholder Certificate No. No. of Shares 1. Lee B. Wright, and Frank G. Wright CFBO Savannah Flowers Wright 2. Lee B. Wright, and Frank G. Wright CFBO Noah Blair Wright 3. Lee B. Wright, and Frank G. Wright CFBO Harry L. Wright 4. Frank G. Wright, and Lee B. Wright JTWROS 5. Frank G. Wright, and Lee B. Wright JTWROS 6. E*Trading, LLC Sub-Total Tracey Vrady, and David Bracy, JTWROS Tracey Brady, Cust For Ainsley M. Brady Paul Blair Adam S. Wright Christopher Coen and Kelli Coen JTWROS Christopher Coen and Kelli Coen Cust for Kristen A. Coen Ray Blair and Janice Blair JTWROS Sean Coen and Lisa Coen JTWROS Sean Coen and Lisa Coen CFBO Caleigh Coen Terrance Coen Eileen M. Coen Patrick Coen and Clarisse Coen Cust. For Sohpie Coen Patrick Coen and Clarisse 1529 Coen CFBO Kevin Coen Darryl Wright and Ray 1530 Shelton JTWROS Patrick Coen and Clarisse 1531 Coen JTWROS Russell Vlair 1532 Lillian Wright 1644 Maureen Abramson and 1645 Bruce Abramson JTWROS Maureen Abramson and 1646 Bruce Abramson CFBO Lindsey P. Abramson Sub Total Grand Total Cust  Custodian CFBO  Custodian For the Benefit of JTWROS  Joint Tenants with the Right of Survivorship [LOGO] TRANSFER IRREVOCABLE STOCK POWER o n l i n e www.TransferOnline.com  [P] 503.227.2950  [F] 503.227.6874 IRREVOCABLE STOCK/BOND POWER FORM Date For value received, the Undersigned does (do) hereby sell, assign and transfer to Taxpayer Identifying No. If Stock, shares of the stock of complete this represented by Certificate(s) No.(s) inclusive, portion standing in the name of the undersigned on the books of said Company. If Bonds, bonds of complete this in the principal amount of $ No.(s) inclusive, portion standing in the name of the undersigned on the books of said Company. The undersigned does (do) hereby irrevocably constitute and appoint Transfer Online, Inc. to transfer the said stock or bond(s), as the case may be, on the books of said Company with full power of substitution in the premises. In Presence of (SEAL) (Person executing this power signs here) S I G N A T U R E G U A R A N T E E D IMPORTANT  READ CAREFULLY (Name of Bank, Trust Company or Broker) The signature(s) to this Power must correspond with the name(s) as written upon the face of the stock certificate(s) or bond(s), as the case may be, in every particular without alteration or enlargement or any change whatever. (Official Signature) SIGNATURE GUARANTEE MEDALLION STAMP REQUIRED FOR TRANSFER lder Street  2 nd Floor  Portland, OR 97204 ATTACHMENT C I, , Owner, do hereby certify as follows: 1.I am the owner of shares of
